                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

BRIAN GILES,

                    Plaintiff,                              4:17CV3050

      vs.
                                                              ORDER
CITY OF LINCOLN, in their individual
and official capacities.; TOM CASADY,
in their individual and official
capacities.; TIM LINKE, in their
individual and official capacities.; ERIC
JONES, in their individual and official
capacities.; and PATRICK BORER, in
their individual and official capacities.;

                    Defendants.


      The parties filed a Joint Stipulation Regarding Extension of Deadlines that
were set in Filing No. 126. (Filing No. 133).


      IT IS ORDERED: The parties’ Joint Stipulation (Filing 133) is granted. As
to the first phase of discovery, the progression order is amended as follows:

      A. The deposition deadline is now September 2, 2019.

      B. The discovery deadline is now September 16, 2019.

      C. The summary judgment deadline is now September 30, 2019.


Dated this 27th day of June, 2019.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
